 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   MARTHA FRANCO,                                        )   Case No.: 1:18-cv-1059 - JLT
                                                           )
12                    Plaintiff,                           )   ORDER GRANTING DEFENDANT’S MOTION
                                                           )   FOR A THIRD EXTENSION OF TIME
13           v.                                            )
14   ANDREW M. SAUL1,                                      )   (Doc. 21)
     Acting Commissioner of Social Security,               )
15                                                         )
                      Defendant.                           )
16                                                         )
                                                           )
17
18           On June 25, 2019, the Commissioner filed a motion for an additional extension of time to file a

19   response to Plaintiff’s opening brief, which was filed on March 18, 2019. (Doc. 21) The Scheduling

20   Order allows for a single extension of thirty days by the stipulation of the parties (Doc. 5-1 at 4), which

21   was previously used in this action. (Docs. 17, 18) This is now the third extension of time sought by the

22   Commissioner in the action. (See Docs. 17, 19, 21)

23           Beyond the single extension by stipulation, “requests to modify [the scheduling] order must be

24   made by written motion and will be granted only for good cause.” (Doc. 5-1 at 4) In addition, the

25   parties were cautioned that requests for modification of the Court’s schedule “will not routinely be

26   granted.” (Id., emphasis in original) Counsel for the Commissioner, Tina Naicker, asserts there is

27
28           1
             This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).

                                                               1
 1   good cause for the extension because she was “not feeling well on the date of the current filing deadline
 2   and has been having back to back chronic migraines, which impair her vision.” (Doc. 21 at 1) In
 3   addition, Ms. Naicker reports she “has over 100+ active social security matters, which require two or
 4   more dispositive motions until mid-July.” (Id.) According to Ms. Naicker, “To the extent the Motion
 5   is not granted, Defendant will not be able to adequately review the issues raised in Plaintiff’s Opening
 6   Brief and prepare [a] response.” (Id.) Ms. Naicker reports she contacted Plaintiff’s counsel, who does
 7   not oppose the extension requested. (Doc. 21-1 at 2, Naicker Decl. ¶ 4) Further, it does not appear
 8   Plaintiff will suffer prejudice from the additional extension of time. Accordingly, the Court ORDERS:
 9          1.      Defendant’s motion for a third extension of time (Doc. 21) is GRANTED; and
10          2.      Defendant SHALL respond to the opening brief no later than July 8, 2019.
11          The parties are advised that absent a showing of exceptionally good cause—which will not
12   include the workloads of counsel—no further extensions of time will be granted.
13
14   IT IS SO ORDERED.
15      Dated:     June 26, 2019                               /s/ Jennifer L. Thurston
16                                                     UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
